DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 15 has been amended to overcome the claim rejection under 35 U.S.C. 101.  The previously cited prior art fails to teach “determining an orthogonal subspace used to characterize a first principal component of the measurement and a second principal component of the measurement; rotating the orthogonal subspace by a first angle such that the first principle component rotates to become a first factor vector and the second principle component rotates to become a second factor vector; generating an asymmetry vector by rotating the second factor vector by a second angle, wherein the asymmetry vector and the first factor vector define a non-orthogonal subspace; determining an asymmetry contribution in the measurement based on the projection of the measurement onto the first factor vector in the non-orthogonal subspace; and subtracting the asymmetry contribution from the measurement to yield a corrected measurement,” as recited in claim 15.
Claims 16-21 depend therefrom.
Claims 1-14 remain allowed for the reasons provided in the Office Action mailed on 4/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759